Clayton, J.
(dissenting) I concur with the majority of the court as to the conclusions reached in this case to the effect that the Curtis bill, relating to the matter in controversy, is constitutional, and that the cause should be re*731versed; but I dissent as to all that part of the opinion which founds the power of the government to take and sell the Indian lands within the limits of a city or town upon the government’s power of eminent domain. That the power of eminent domain in the Indian Territory is in the United States government is unquestioned, but that the government, because of that power, can sell the lands of Indians to private citizens, to be used by them for private purposes, I deny. The fee-simple title to these lands is in the Indians, both by the act of congress and the very terms of the patent executed to' them by the United States, their grantee. See act of congress approved May 28, 1830 (4 Stat. 412), and patent executed thereunder. They hold theirdands, except as to a limitation upon their right of alienation, as does any private citizen in the state; and, if the power of eminent domain is to apply, it must necessarily be governed by the same rule in both cases. By the terms of the Curtis bill, all of the lands in cities and towns is to be disposed of as follows : (1) Improved lots are to be appraised, and the owners of the improvements are to be allowed to retain one lot upon which a dwelling may stand, and one lot upon which may have been erected a business house, for which he is to pay a certain percentage of the appraised value of the lot. (2) Unimproved lots are to be sold at public'auction by the agents and officers of the United States, to private individuals, or at least to any person who may buy, to be used for any lawful purpose he may desire, the proceeds to be paid to the Indians. (3) Streets, alleys, parks, and cemeteries, the only portion of the land taken which is to be set apart for the use of the public, are not to be sold at all; and no provisions áre made ■ by the act to extinguish the Indian title, nor to compensate them for the land taken for these purposes. The very fact that no provision is made for the extinguishment of the Indian title to any of the land which is to be taken for public uses, and that none of the land for which they are. to receive compensation is to be used for *732public purposes, is, to my mind, convincing proof that congress did not intend to take their lands, and dispose of them by virtue of the powers of eminent domain, nor had they the power to do so. The majority of the court are of the opinion that because the taking of the land, independent of the uses to which it is to be applied, is for the benefit of the public, and because congress has, in their opinion, so declared, that this brings the right to take and dispose of the la nd under the act within the powers to be exercised by con-gr ess under its power of eminent domain, to all of which I respectfully dissent. It is true that congress has the sole po wer, beyond the control of the courts, to determine the purpose for which the power of eminent domain may be ex ercised; but this is a very different question from t,hat of the uses to which the property condemned is to be subjected, whether public or private. The first, the legislature must determine; the second, the courts. Mr. Lewis in his work on Eminent Domain, lays down the rule to be: “Some courts have held that, in order to uphold an exercise of the power of eminent domain, a necessity must exist for its exercise, in order to accomplish the purpose sought, and that this question of necessity is in some way an element in determining whether the taking is for public use. Thus it is argued that a hotel or theater is not a public use within the meaning of the constitution, because the public can be accommodated in those respects without resorting to the power of eminent domain. ' Nearly all the cases hold, however, that the question of necessity is distinct from the question of public use, and that the farmer question is for the legislature. The necessity, expediency, or propriety of the power of eminent domain, and the extent and manner of exercise, are questions of general public policy and belong to the legislative department of the government. They have nothing to do with the question of what constitutes public use. Many courts seem to treat the question of what is public use as though the question was, for' what purposes *733may the power of eminent domain be properly exercised? This is a serious error. The power of eminent domain, as we have before shown, is the power of a sovereign state to appropriate private property to particular uses for the purpose of promoting the general welfare. This power was originally in the people in their sovereign capacity, and was by them delegated to the legislature in the general grant of legislative power. In the absence of any restrictions, the legislature could take private property for any purpose calculated to promote the public good. By the provision in question the people said to the legislature, in effect, ‘ You shall not exercise this power except for public use. ’ T o give these words any effect, they must be construed as limiting the power to which they relate; that is, as limiting the purposes for which private property may be appropriated. As the power is, by its nature, limited to such purposes as promote the general welfare, it is evident that the words ‘public use’ if they are to be construed as a limitation, cannot be equivalent to the general welfare or public good. They must receive a more restricted definition. It is, of course, impossible to reconcile these different views, and the question is, which one is correct?- ‘The meaning of the words cannot be ascertained by reading the constitution. No attempt is there made to define them. Nor is there any clause in that instrument which, by its bearing upon them, teaches us the precise meaning which they were intended to have. We must, therefore, look elsewhere for a true construction.’ If we look to our dictionaries, we find the same confusion as in the decisions. Thus ‘use’ is defined as: First. ‘The act of employing anything, or the state of being employed for any purpose; application; employment; service.’ Second. ‘The quality that makes a thing proper for a purpose; benefit; utility; advantage.’ To constitute a public use according to the first of these definitions, it is necessary that the public should in some way use, or be entitled to use or enjoy, the property taken. According to the *734second definition, it would be a public use if the 'property so taken was so employed as to inure in some way to the public benefit or advantage. If we go back a century, and place ourselves in the situation of those who framed the constitution of the original state, we shall find that the principal purposes, if not the only purposes, for which private property was appropriated, were for ways and mills. The mills were mostly sawmills and gristmills, and were accustomed, and in most cases obliged, to saw and grind for toll for whomsoever applied. They were for public use in the stricter sense of the phrase. .There was nothing in the practice of' the states, at the time the earlier constitutions were adopted, to require that the words ‘public use’ should have the meaning of ‘public benefit or advantage. ’ The use of a thing is strictly and properly the employment or application of a thing in some manner. The public use of anything is the employment or application of the same by the public. Public use means the same as'use by, the public, and this, it seems to us, is the construction the words should receive in the constitutional provision in question. The reasons which incline us to this view are: First, that it accords with the primary and more commonly understood meaning of the words; second, it accords with the general practice in regard to taking private property for public use in vogue when the phrase was first brought into use in the earlier constitutions; third, it is the only view which gives the words any force as a limitation, or renders them capable of any definite and practical application. If the constitution means that private property can be taken only for use by the public, it affords a definite guide to both the legislature and the courts. Though the property is vested in private individuals or corporations, the public retains certain definite rights to its use or enjoyment, and to that extent it remains under the control of the legislature. If no such rights are secured to the public, then the property is not taken for public use, and the acts of appropriation are void. *735This interpretation will cover every case of appropriation that has been deemed lawful by any court except a few in relation to mills, mines and drainage. If exceptional circumstances require exceptional legislation in those respects in any state, it is very easy to provide for it specially in the constitution, as has been done in several states.” Lewis, Em. Dom. Secs. 163-165. In my opinion Mr. Lewis lays down the correct view. I cannot see how the taking of private property from one man, against his will, to be sold to another for the purpose of using it for a dwelling, a storehouse, a butcher shop, a slaughter pen, or any other private purpose, is taking it for public use. If so, the legislature, exercising the power of eminent domain of the government, might say that the public interests of the town in which I live demands the erection and operation of a bowling alley, and for that purpose condemn my house, and cause it to be sold, against my will, to any private citizen, to be used for that purpose; of course, compensating me for the same. There are many persons who believe that it would be to the public interest to suppress the sale of all intoxicating liquors; but, because of that, would any one contend that the legislature, by virtue of the power of eminent domain, could condemn the house and real estate where liquor was being sold, and sell it to others, to be used in other private business? If so, some anti-tobacco legislature might deem that the raising of tobacco was against the public interest, and proceed to condemn and sell all farms upon which tobacco was being raised to other farmers, who would use it for the purpose of raising other products which to the law-making power might seem legitimate. In my opinion, “the necessity, expediency, or the propriety of the exercise of the power of eminent domain” is exclusively for the legislature to determine; but what is a public use, or whether the property sought to be condemned is being applied to a public use, is for the courts; and property is not applied to a public use unless in some way or other it is to be *736used by the public. Congress has nowhere declared that the real estate belonging to the Indians in the cities and towns of the Indian Territory is to be applied to any public use except streets, alleys, cemeteries, and parks, and, as before stated, as to them, has taken no steps to sell or -compensate the Indian tribes for them.